                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                                HARRISON DIVISION


GREG VELLIOS and LYNN VELLIOS                                                 PLAINTIFFS


V.                           CASE NO. 3:19-CV-03071-TLB


THE FARMERS AND MERCHANTS BANK, et al.,                                     DEFENDANTS


                        MEMORANDUM.OPINION AND ORDER


       Before the Court is the Motion to Dismiss filed by Separate Defendant The Farmers

and Merchants Bank ("Bank") (Doc. 16). 1         Plaintiffs Greg and Lynn Vellios filed a

Response, and the matter is now ripe for consideration . For the reasons set forth below,

the Court GRANTS the Bank's Motion to Dismiss (Doc. 16).

                                   I.   BACKGROUND

       According to the Complaint, the Vellioses entered into a contract (the "Construction

Contract") with Bell Construction, Inc. ("Bell Construction ") to build a new home and barn

in Arkansas (the "Project") . (Doc. 9, p. 2). To finance the Project, the Vellioses borrowed

$566 ,000 from the Bank, which was memorialized by a Loan Agreement that is attached

to the Complaint. (Doc. 9, pp. 26-38). The Vellioses allege that the Loan Agreement

required the Bank to satisfy itself that the $566,000 was sufficient to build the planned

home and barn and to oversee and inspect the Project before disbursing funds to Bell

Construction . The Vellioses additionally allege that the Bank breached these obligations



1
  The Farmers and Merchants Bank has been substituted for Integrity First Bank, N.A.
(Doc. 28).


                                             1
because it disbursed the funds even though the amount disbursed was , in fact, insufficient

to complete the Project. Based upon these allegations, the Vellioses' Complaint alleges

three counts against the Bank: breach of contract, unjust enrichment, and breach of

fiduciary duty. The Vell ioses have also brought claims against Bell Construction and its

individual officers; however, those claims are not the subject of the present Motion to

Dismiss.

       The Bank has moved under Federal Rule of Civil Procedure 12(b )(6) for this Court

to dismiss the Vellioses' claims against it on the grounds that they have failed to plead

sufficient facts to plausibly show that they are entitled to relief.

                                   II. LEGAL STAND ARD

       To survive a Rule 12(b)(6) motion to dismiss, a pleading must provide "a short and

plain statement of the claim showing that [the claimant] is entitled to relief." Fed. R. Civ.

P. 8(a)(2). The purpose of this requirement is to "give the defendant fa ir notice of what

the . .. claim is and the grounds upon which it rests ." Erickson v. Pardus, 551 U.S. 89,

93 (2007) (quoting Be// At/. Corp. v. Twombly, 550 U.S . 544, 555 (2007)). The Court must

accept all of the Complaint's factual allegations as true. See Ashley Cnty. , Ark. v. Pfizer,

Inc., 552 F.3d 659 , 665 (8th Cir. 2009). However, the Complaint "must contain sufficient

factual matter, accepted as true , to 'state a claim to relief that is plausible on its

face ."' Ashcroft v. Iqbal, 556 U.S . 662 , 678 (2009) (quoting Twombly, 550 U.S. at 570).

       "A claim has facial plausibility when the [claimant] pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged. " Id. "A pleading that offers 'labels and conclusions' or 'a formulaic

recitation of the elements of a cause of action will not do .' Nor does a [pleading] suffice if




                                               2
it tenders 'naked assertion[s]' devoid of 'further factual enhancement. "' Id. In other

words, wh ile "the pleading standard that Rule 8 announces does not require 'detailed

factual allegations,' . .. it demands more than an unadorned , the defendant-unlawfully-

harmed-me accusation ."      Id.      Finally, documents necessarily embraced by the

Complaint-such as "exh ibits attached to the complaint whose authenticity is

unquestioned"-may be considered by the Court without converting a Rule 12(b )(6)

motion into one for summary judgment. lean v. Fairview Health Servs., 858 F.3d 520 ,

526 (8th Cir. 2017) (quoting Miller v. Redwood Toxicology Lab, Inc. , 688 F.3d 928 , 931

n.3 (8th Cir. 2012)).

                                       Ill. DISCUSSION

                              A. Breach of Contract Claim

       According to the Bank, the Vellioses' breach of contract claim must be dismissed

because the Loan Agreement, read as a whole, did not obligate the Bank to determine

whether $566 ,000 was sufficient to complete the Project or to supervise, inspect, or

otherwise oversee the Project. The Vellioses, however, argue that the Loan Agreement

obligated the Bank to determine that $566 ,000 was sufficient to complete the Project and

to determine, prior to making each disbursement, that the Project was staying within

budget.

       At the heart of this dispute is a disagreement about the meaning of certain clauses

within the Loan Agreement.         "When a contract is unambiguous, its construction is a

question of law for [the] court. " Artman v. Hoy, 257 S.W .3d 864, 869 (Ark. 2007). "[l]f the

writing contains a term which is ambiguous, parol evidence is admissible and the meaning

of the ambiguous term becomes a question of fact for the factfinder." First Nat'/ Bank of




                                              3
Crossett v. Griffin, 832 S.W.2d 816 , 819 (Ark. 1992).          "Language in a contract is

ambiguous when there is doubt or uncertainty as to its meaning or it is fairly susceptible

of two interpretations." Denton v. Pennington , 119 S.W.3d 519, 521 (Ark. 2003). Any

ambiguities in a contract are to be construed strictly against the drafter. Byrne, Inc. v. Ivy,

241 S.W.3d 229, 236 (Ark. 2006).

       The Loan Agreement contains the following paragraphs under the heading

"Conditions Precedent To All Loan Disbursements":

       •      "Construction Lender shall have determined that the undisbursed
              Loan proceeds, less any reserves, plus any deposits made by
              Borrower under the Deposits subsection , will be sufficient to
              complete the Project in accordance with the Project Plans and
              Specifications and Project Budget. " Loan Agreement, ,i 8(8).

       •      "At Construction Lender's sole discretion , Construction Lender,
              Construction Lender's Inspector, or Construction Lender's agent will
              have inspected the Project and have found that the Project at that
              time reflects that the Improvements are being constructed on
              schedule and in accordance with the Plans and Specifications
              provided for in this Agreement . . .. Construction Lender is under no
              obligation to supervise , inspect or inform Borrower or Owner of the
              progress of construction , and neither Borrower nor Owner will rely
              upon Construction Lender. Therefore, Construction Lender will incur
              no liability or obligation to Borrower or Owner arising out of such
              inspection. All Construction Lender's inspections and approvals are
              solely for Construction Lender's own benefit and may not be relied
              upon by any third party. " Loan Agreement, ,i 8(E).

According to the Vellioses, Paragraph 8(8) suggests that the Bank had some kind of

ongoing obligation to review the Project and, prior to each disbursement of funds to Bell

Construction, ensure that the remaining balance would be sufficient to complete the

Project. Paragraph 8(E) of the Loan Agreement, however, says that the Bank had no

obligation to inspect the Project. The Bank also points the Court to paragraph 13(1) of the

Loan Agreement, which states that the Bank was "not obligated to inspect, supervise ,




                                              4
prevent Construction Liens , or inform Borrower or Owner about the Project's progress or

performance ." Loan Agreement, ,r 13(1).

       In the Court's view, these provisions are not ambiguous when read as a whole.

"[l]t is well settled that a contracting party may unilaterally waive a provision of the

contract, including, as a general rule , any condition precedent which has been placed in

the contract for that party's benefit. " 13 Williston on Contracts§ 39:24 (4th ed .).   Here,

Paragraph 8(B) is a condition precedent solely for the benefit of the Bank. Therefore, the

Bank may unilaterally waive Paragraph 8(B) without being in breach of the Loan

Agreement. The Loan Agreement therefore contains no provisions that require the Bank

to oversee the Project's progress and confirm that the borrowed funds were sufficient to

complete the Project. The Court therefore concludes that the Loan Agreement means

what it unambiguously says:      The Bank was under no obligation to confirm that the

borrowed funds were sufficient to complete the Project or oversee the progress of the

Project. Accordingly, the Court finds that dismissal of the Vellioses' breach of contract

claim is appropriate under Rule 12(b )(6).

                              B. Unjust Enrichment Claim

       Next, the Bank argues that the Vellioses' unjust enrichment claim should be

dismissed because there is an express contract-the Loan Agreement-and because the

Vellioses have failed to sufficiently allege a plausible claim for unjust enrichment under

Arkansas law. The Vellioses respond that their unjust enrichment claim is made in the

alternative to any express contract claim.

       Unjust enrichment is an equitable remedy based on a quasi-contract. See First

Nat'/ Bank of DeWitt v. Cruthis, 203 S.W.3d 88 (Ark. 2005). A plaintiff may not recover




                                             5
on quasi-contract claims where there is an express contract for the very same subject

matter for which he seeks recovery.            See Servewe/1 Plumbing, LLC v. Summit

Contractors, Inc., 210 S.W .3d 101 (Ark. 2005). On the other hand , "[w]hen an express

contract does not fully address a subject, a court may employ its equitable powers to

fashion a remedy and to further justice ." Brill , 1 Arkansas Law of Damages§ 31 :2 (2019).

       Here , there is no dispute that an express contract exists; further, as discussed

above, the Loan Agreement unambiguously provides that the Bank had no obligation to

oversee, inspect, or manage the budget of the Project. While the Court acknowledges

that the Vellioses may assert alternative theories in their Complaint, see Rule 8(d)(2), the

substance of the Vellioses' unjust enrichment claim is the same as the breach of contract

claim . For these reasons, the unjust enrichment claim must also be dismissed .

                               C. Breach of Fiduciary Duty

       The Bank next argues that the Vellioses have failed to sufficiently allege a claim of

breach of fiduciary duty. The Court agrees.

       "A person standing in a fiduciary relationship with another is subject to liability to

the other for harm resulting from a breach of the duty imposed by the relationship. "

Cherepki v. Walker, 913 S.W .2d 761 , 767 (Ark. 1996) (citing Restatement (Second) of

Torts§ 874 (1979)) (other citations omitted) . "The elements of a fiduciary relationship are

three-fold: (1) the first party, that is, the beneficiary or the principal , must place trust and

confidence in the second party, the fiduciary; (2) the fiduciary actually accepts that trust

and confidence; and (3) as a result of the placement of that trust, the fiduciary acquires

influence and superiority over the principal. "       Brill , supra , § 15:3.   "Ordinarily, the

relationship between a bank and its customer is one of debtor and creditor. " Farm Credit




                                               6
Midsouth, PCA v. Bollinger, 548 S.W .3d 164, 173 (Ark. 2018) (citing Mans v. Peoples

Bank, 10 S.W.3d 885 (Ark. 2000)). "For a fiduciary re lationship to exist, [the Arkansas

Supreme Court] has emphasized the necessity of factual underpinnings to establish a

relationsh ip of trust between a bank and its customers ." Knox v. Regions Bank, 286

S.W.3d 737 , 741 (Ark. Ct. App . 2008) (citing Mans, 10 S.W.3d at 889). "Contracting

parties do not necessarily owe fiduciary duties to each other." W. Memphis Adolescent

Residential, LLC v. Compton , 374 S.W .3d 922 , 927 (Ark. Ct. App. 2010) (citing Evans

Indus. Coatings, Inc. v. Chancery Ct. of Union Cnty., 870 S.W .2d 701 (Ark. 1994 )) .

       The Vellioses have failed to allege sufficient facts to support the existence of a

fiduciary relationship between themselves and the Bank. The Vellioses argue that a

fiduciary relationship arose because the Bank knew that they lived in St. Louis and were

relying on the Bank to oversee the Project. In the Court's view, the Bank clearly did not

accept this obligation because the Loan Agreement expressly provides that the Bank had

no obligation to inspect or oversee the Project. To the extent the Vellioses allege that a

fiduciary duty arose because, during construction , Mr. Copeland falsely represented that

he was conducting such inspections, the Loan Agreement explicitly states that it "may not

be amended or modified by oral agreement." Loan Agreement,            ,r 19.   Even assuming

that Mr. Copeland made such a statement, given the express language of the Loan

Agreement, the Court finds it difficult to understand how the Vellioses could have trusted

the Bank to inspect the Project. For these reasons , the Court concludes that the Vellioses

have failed to allege that their lender-borrower relationship with the Bank was transformed

into a fiduciary relationsh ip. The Vellioses' claim for breach of fiduciary duty is therefore

dism issed .




                                              7
                                   D. Punitive Damages

       Finally, the Bank argues that the Vellioses have not plausibly alleged any

intentional conduct that would form the basis of punitive damages , and therefore the

Vellioses ' claim for punitive damages should be dismissed . The Vellioses respond that

their claim for breach of fiduciary duty is an intentional tort and is sufficient to subject the

Bank to punitive damages.       As there are no remaining claims against the Bank, the

request for punitive damages is dismissed.

                                     IV. CONCLUSION

       For the reasons set forth above, the Court GRANTS the Bank's Motion to Dismiss

(Doc. 16).                                 -1).
       IT IS SO ORDERED on this       J1    day of January, 2




                                                  8
